OPINION OF THE COURT
Memorandum.
Final judgment unanimously reversed, with $30 costs, petition reinstated and final judgment directed to be entered in favor of petitioner. Issuance of the warrant is stayed pending further order of this court on condition that tenant’s parents vacate the premises within 60 days after the date of the order hereon.
This proceeding was brought to recover possession of premises on the ground that tenant permitted her parents to occupy her apartment along with herself, thereby substantially violating the terms of the lease. The lease limited occupancy to tenant’s “immediate family” which was specifically defined as the “parties above mentioned”. Those parties included tenant, tenant’s unmarried children, and children as yet unborn “and not otherwise” (emphasis supplied). In view of this clear and unambiguous clause, it is clear that the occupancy by tenant’s parents *682violated the terms of the lease which must be accorded their plain meaning (see Martin v Glenzan Assoc., 75 AD2d 660). We are also of the opinion that the violation is substantial in nature (cf. Fraydun Enterprises v Ettinger, 91 Misc 2d 119; Mideast Holding Corp. v Tow, 60 Misc 2d 422).
Pino, P. J., Buschmann and Jones, JJ., concur.